DETAILED ACTION
Amended claims filed 4 August 2022 have been entered. Amendments have overcome the drawing and specification objections of the previous office action. Claims 1-11 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goetterud-Todal (WO 2017/076939) in view of Goetterud-Hollingsaeter (WO2016041990) published as US 2017/0260982 which will be relied on for citations.
Regarding claim 1, Goetterud-Todal discloses a method of operating a system for pumping a fluid (fluid, pg 4 ln 35), the system comprising: a pump (fig 3, 11) comprising a suction side (8) and a discharge side (9); a motor (10) for driving the pump, the motor being drivingly connected to the pump via a shaft (11);… ; wherein the method comprises the steps of: mapping a plurality of [maximum] torque curves for the pump (pg 3 ln 1; pg 6 ln 12), wherein each [maximum] torque curve identifies a [maximum] allowable torque of the pump (pg 3 ln 3-4) as a function of an operational parameter of the pump (differential pressure, pg 3 ln 5); from said plurality of [maximum] torque curves, identifying a [maximum] torque curve best representing the current operation of the pump (pg 4 ln 1-6), monitoring said operational parameter of the pump and (pg 6 ln 23), from the [maximum] torque curve best representing the current operation of the pump (pg 7 ln 4-6), identifying a [maximum] allowable torque value corresponding to a monitored value (pg 7 ln 6) of said operational parameter of the pump; monitoring a torque (pg 6 ln 23) of the pump and comparing the monitored torque value with the identified [maximum] allowable torque value (pg 7 ln 8-9).  
Goetterud-Todal does not disclose a) the torque values being minimum torque curves, or b) a recirculation conduit providing a fluid path for the fluid from the discharge side to the suction side of the pump; and a control valve controlling the flow of the fluid through the recirculation conduit… ; and regulating the control valve such that the monitored torque value does not fall below the minimum allowable torque value.
Nevertheless, the torque values being minimum torque curves are obvious to try as a predictable solution based on Goetterud-Todal disclosure of maximum torque curves. A solution is obvious to try when there was a recognize need at the time at the time, that are a finite number of identified predictable potential solutions to a recognized need, and that one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (MPEP 2143(I)(E)). In this case, Goetterud-Todal discloses the use of maximum torque values; with maximum values it is obvious to also try to apply minimum values; as maximum and minimums are finite number of choices at either extreme of a range. 
Goetterud-Hollingsaeter teaches a recirculation conduit (fig 3., 23) providing a fluid path for the fluid from the discharge side to the suction side of the pump (fig 3 depicts arrows on the return path); and a control valve (24) controlling the flow of the fluid through the recirculation conduit… ; and regulating the control valve such that the monitored torque value does not fall below the minimum allowable torque value (par 0017, 0027, 0033, 0036). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the recirculation conduit and control valve of Goetterud-Hollingsaeter into the pump of Goetterud-Todal in order to maintain a minimum flow of fluid through the pump (Goetterud-Hollingsaeter, para 0017). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have monitored the minimum torque instead of the maximum torque in the system of Goetterud-Todal, in light of the teachings of Goetterud-Hollingsaeter, as an equivalent method of safeguarding the operation of the system.
Regarding claim 2, Goetterud-Todal in view of Goetterud-Hollingsaeter teaches the method according to claim 1, wherein said operational parameter of the pump is a differential pressure over the pump and said monitored value of said operational parameter of the pump is a monitored differential pressure value of the pump (Goetterud-Todal, pg 3 ln 5-7). 
Regarding claim 3, Goetterud-Todal in view of Goetterud-Hollingsaeter teaches the method according to claim 1, wherein each minimum torque curve represents a unique combination (Goetterud-Todal, pg 5 ln 16-17) of a suction pressure (upstream pressure, pg 6 ln 2-3) and a rotational speed of the pump (torque measurement based on speed of pump, pg 6 ln 23-24). 
Regarding claim 4, Goetterud-Todal in view of Goetterud-Hollingsaeter teaches the method according to claim 3, wherein each minimum torque curve defines mapping points for a predetermined suction pressure value (upstream pressure, pg 6 ln 2-3 is input to make differential pressure for cluster of torque values, pg 5 ln 23) and a predetermined rotational speed value (torque measurement based on speed, pg 6 ln 23-24) of the pump (Goetterud-Todal, cluster of torque curves 4 is pre-determined, pg 5 ln 18-20, pg 6 ln 6-11). 
Regarding claim 5, Goetterud-Todal in view of Goetterud-Hollingsaeter teaches the method according to claim 4, wherein the step of mapping each minimum torque curve comprises the sub-step of: for the predetermined suction pressure value and the predetermined rotational speed value (torque measurement based on speed, pg 6 ln 23-24), defining said plurality of mapping points by mapping differential pressure over the pump as a function of torque (Goetterud-Todal, mapping differential pressure to torque, pg 6 ln 8-9) of the pump for different gas-volume fraction values (different gas-volume fractions create cluster of torque curves 4, pg 5 ln 17-20). 
Regarding claim 7, Goetterud-Todal in view of Goetterud-Hollingsaeter teaches the method according to claim 5, wherein said step of identifying the minimum torque curve best representing the current operation of the pump comprises: monitoring suction pressure (upstream pressure, pg 6 ln 2-3 is input to make differential pressure for cluster of torque values, pg 5 ln 23) and rotational speed (torque measurement based on speed, pg 6 ln 23-24) of the pump; and choosing the minimum torque curve (minimum obvious over maximum torque of Goetterud-Todal, explained above) to represent the current operation of the pump based on the monitored suction pressure and torque (Goetterud-Todal , pg 5 ln 20-25). 
Regarding claim 8, Goetterud-Todal in view of Goetterud-Hollingsaeter teaches the method according to claim 7, wherein said step of choosing the minimum torque curve (minimum obvious over maximum torque of Goetterud-Todal, explained above) to represent the current operation of the pump based on the monitored suction pressure and torque comprises: choosing, for each monitored suction pressure value (upstream pressure, pg 6 ln 2-3 is input to make differential pressure for cluster of torque values, pg 5 ln 23) and rotational speed value (torque measurement based on speed, pg 6 ln 23-24), the minimum torque curve having the next lower suction pressure value and the next higher rotational speed value (pg 5 ln 22-27). 
Regarding claim 9, Goetterud-Todal discloses a system for pumping a fluid (fluid, pg 4 ln 35), comprising: a pump (fig 3, 11) comprising a suction side (8) and a discharge side (9); a motor (10) for driving the pump , the motor being drivingly connected to the pump via a shaft (11); … a first sensor (pressure sensor 13a, 13b, pg 6 ln 2-3) device adapted to monitor an operational parameter of the pump (monitors pressure); a second sensor (speed monitored, pg 6 ln 23-25) device adapted to monitor or estimate the torque of the pump (speed and power monitored to calculate torque, pg 6 ln 23-25); a control unit (14, pg 7 ln 4-11) in which is stored a plurality of [maximum] torque curves for the pump (torque curves stored, pg  7 ln 5), wherein each [maximum] torque curve identifies a [maximum] allowable torque of the pump (pg 3 ln 3-4) as a function of said operational parameter of the pump (differential pressure, pg 3 ln 5); wherein the control unit is configured to: identify, from said plurality of [maximum] torque curves (pg 4 ln 1-6), the [maximum] torque diagram best representing the current operation of the pump (pg 5 ln 23-27); monitor said operational parameter of the pump and, from the [maximum] torque curve best representing the current operation of the pump (pg 7 ln 4-6), identify a [maximum] allowable torque value corresponding to a monitored value (pg 7 ln 6) of said operational parameter of the pump (pg 7 ln 6-11); monitor a torque of the pump (pg 6 ln 23) and compare the monitored torque value with the identified [maximum] allowable torque value (pg 7 ln 8-9). 
Goetterud-Todal does not disclose a) the torque values being minimum torque curves, or b) a recirculation conduit providing a fluid path for the fluid from the discharge side to the suction side of the pump; a control valve controlling the flow of the fluid through the recirculation conduit; … and regulate the control valve such that the monitored torque value does not fall below the minimum allowable torque value.
Nevertheless, the torque values being minimum torque curves are obvious to try as a predictable solution based on Goetterud-Todal disclosure of maximum torque curves.  A solution is obvious to try when there was a recognize need at the time at the time, that are a finite number of identified predictable potential solutions to a recognized need, and that one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (MPEP 2143(I)(E)). In this case, Goetterud-Todal discloses the use of maximum torque values; with maximum values it is obvious to also try to apply minimum values; as maximum and minimums are finite number of choices at either extreme of a range. 
Goetterud-Hollingsaeter teaches a recirculation conduit (fig 3., 23) providing a fluid path for the fluid from the discharge side to the suction side of the pump (fig 3 depicts arrows on the return path); and a control valve (24) controlling the flow of the fluid through the recirculation conduit… ; and regulating the control valve such that the monitored torque value does not fall below the minimum allowable torque value (par 0017, 0027, 0033, 0036). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the recirculation conduit and control valve of Goetterud-Hollingsaeter into the pump of Goetterud-Todal in order to maintain a minimum flow of fluid through the pump (Goetterud-Hollingsaeter, para 0017). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have monitored the minimum torque instead of the maximum torque in the system of Goetterud-Todal, in light of the teachings of Goetterud-Hollingsaeter, as an equivalent method of safeguarding the operation of the system.
Regarding claim 10, Goetterud-Todal in view of Goetterud-Hollingsaeter teaches the system according to claim 9, wherein said operational parameter of the pump is the differential pressure over the pump (differential pressure for cluster of torque values, pg 5 ln 23) and said monitored value of said operational parameter of the pump is a monitored differential pressure value of the pump (monitor differential pressure, pg 5 ln 38-39). 
Regarding claim 11, Goetterud-Todal in view of Goetterud-Hollingsaeter teaches the system according to claim 9, wherein the control unit is adapted to: monitor suction pressure (upstream pressure, pg 6 ln 2-3 is input to make differential pressure for cluster of torque values, pg 5 ln 23) and rotational speed of the pump; and identify, at predetermined points in time, the minimum torque curve (minimum obvious over maximum torque of Goetterud-Todal, explained above) of said plurality of minimum torque curves which best corresponds to the monitored suction pressure (pg 6 ln 1-3) and rotational speed values (pg 5 ln 23-25). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goetterud-Todal  in view of Goetterud-Hollingsaeter as applied to claim 5 above, and further in view of Beck (US 7,117,120).
Regarding claim 6, Goetterud-Todal in view of Goetterud-Hollingsaeter teaches the method according to claim 5, wherein the step of mapping each minimum torque curve comprises the sub-step of: establishing a minimum torque curve (minimum obvious over maximum torque of Goetterud-Todal, explained above) from said mapping points by [approximating] between the mapping points (pg 5, linear polynomial approximation algorithm between data points, pg 5 ln 25-27).  Goetterud-Todal in view of Goetterud-Hollingsaeter does not explicitly disclose interpolation between data points.
Beck teaches linear interpolation between data points (c 12 l 1). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the interpolation of Beck between the data points of Goetterud-Todal in view of Goetterud-Hollingsaeter in order to have continuous control curves rather than discrete points of operation, thereby allowing smoother adjustments of control over the range of operation, which increases accuracy of the desired operation, as is well known in the art.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746            

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746